Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 1 of 14 PageID #: 528




                            FEDERAL DISRICT COURT RHODE ISLAND
                                                             Docket NO. 19-CV 356
                 FEDERAL DISTRICT COURT BOSTON        Docket NO 1:19-cv-10513-PBS
                 NORFOLK SUPERIOR COURT                DOCKET NO 19 0271
                                                                                                     Page 11
 Riaz Hussain Plaintiff 1.
 Rani NF Hussain Plaintiff 2.
        Plaintiffs
 Rhode Island Hospital          AMENDED COMPLAINT AFFIDAVIT
         Defendant 1             I Riaz Hussain state under Oath that all the facts and events
 Life Span                      describe in this Amended Complaint are true to the best of
         Defendant 2            my knowledge                              .· ; /~ /)
                                                                        /t::j/<"2-~-'-
                                                                                 .._
 University Orthopedic Inc.
         Defendant 3
 Valentin Antoci, MD
         Defendant 4
 Andrew R. Evans MD                                                      HIMANI G. PATEL
                                                                          Notary Public
         Defendant 5                                                      Massachusetts
                                                                      My Commission Expires
 Anesthesiologist                                                         Nov 28, 2025
         Defendant 6

 Pursuant to MGL section 608 Chapter 231 title II part Ill
          Plaintiff request the Hon. Court to appoint Tribunal to hear Plaintiff complaint of Mal
 Practice against the Defendants to determine ifthe evidence presented and if properly
 substantiated is sufficient to raise a legitimate question of liability appropriate for judicial
 inquiry.
 This complaint in pursuant to
    (1)          Medical Mal Practice

    (2) MGL 93 A
          I.     Non Complaint of Contract
          II.    Deceptive Practices


                                         PARTIESE
          1. Riaz Hussain hereinafter Plaintiff 1, is a resident at 1, Granite Terrace Foxboro MA
             02035
          2. Rani NF Hussain hereinafter Plaintiff 2, is a resident at 1 Granite Terrace Foxboro
             MA 02035
          3. Plaintiff 1 and Plaintiff 2 are Husband and Wife
           Plaintiff 1. has Medicare Health Insurance which pays 80% of all Hospital and Physician
           Charges.



                                               1of13
Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 2 of 14 PageID #: 529




                            FEDERAL DISRICT COURT RHODE ISLAND
                                                             Docket NO. 19-CV 356
                 FEDERAL DISTRICT COURT BOSTON        Docket NO 1:19-cv-10513-PBS
                 NORFOLK SUPERIOR COURT                DOCKET NO 19 0271
                                                                                                     Page   I1
 Riaz Hussain Plaintiff 1.
 Rani NF Hussain Plaintiff 2.
         Plaintiffs
 Rhode Island Hospital
         Defendant 1
 Life Span
         Defendant 2
 University Orthopedic Inc.
         Defendant 3
 Valentin Antoci, MD             AMENDED COMPLAINT AND AFFIDAVIT
        Defendant 4
 Andrew R. Evans MD
        Defendant 5
 Anesthesiologist
        Defendant 6

 Pursuant to MGL section GOB Chapter 231 title II part Ill
         Plaintiff request the Hon. Court to appoint Tribunal to hear Plaintiff complaint of Mal
 Practice against the Defendants to determine if the evidence presented and if properly
 substantiated is sufficient to raise a legitimate question of liability appropriate for judicial
 inquiry.
 This complaint in pursuant to
    (1}          Medical Mal Practice

    (2) MGL 93 A
          I.     Non Complaint of Contract
          11.    Deceptive Practices


                                         PARTIESE
          1. Riaz Hussain hereinafter Plaintiff 1, is a resident at 1, Granite Terrace Foxboro MA
             02035
          2. Rani NF Hussain hereinafter Plaintiff 2, is a resident at 1 Granite Terrace Foxboro
             MA 02035
          3. Plaintiff 1 and Plaintiff 2 are Husband and Wife
           Plaintiff 1. has Medicare Health Insurance which pays 80% of all Hospital and Physician
           Charges.



                                                1of13
Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 3 of 14 PageID #: 530




       4.   Rhode Island Hospital here in after Defendant 1 or RIH is a facility in business of
            admitting sick and injured patients and providing proper care. RIH accept Medicare
            Insurance ADDRESS;- 593 Eddy Street Providence Rl 02903 Tel# 401-444-4040
            Defendant employs Residents Physicians for day to day care of in patient.
            Attendant's called in for Various Specialties and for Operative Procedures.
                                                                                                  Page   I2
               Defendant 1 actively seek patients from neighboring states town in its Trauma
               Center and for other care of patients.



       5. Life Span hereinafter Defendant 2 ADDRESS; - 593 Eddy Street Providence Rl 02903
       Tel# 401-444-4040
        Is an organization of health care comprising
                1. Rhode Island Hospital
                2. The Miriam Hospital
               3. Bradley Hospital
               4. Gateway Healthcare
       Defendant 2 employs Residents Physicians for day to day care of in patient.
       Attendant's called in for Various Specialties and Operative Procedures.

       6. University Orthopedics Inc. herein after Defendant 3 or UO a group of Orthopedic
          Surgeons actively seek patients from neighboring town and state Accept Medicare
          Insurance Address;- 1 Kettle Point Ave. East Providence Rl 02941 Tel# 401-457-
          1500

      7. Valentin Antoci MD hereinafter Defendant 4 or Attending in Department of
         Orthopedic Surgery in Rhode Island Hospital, actively seek patients from neighboring
         town and state Accept Medicare Insurance, a member of University Orthopedic, Inc.
      Address; - 1 Kettle Point Ave. East Providence Rl 02941 Tel# 401-457-1500

      8. Andrew R. Evans MD hereinafter Defendant 5 An attending in Department of
         Orthopedic Surgery in Rhode Island Hospital, actively seek patients from neighboring
         town and state, Accept Medicare Insurance, a member of University Orthopedic Inc.
          Address; - 1 Kettle Point Ave. East Providence Rl 02941 Tel# 401-457-1500

      9. BACKGROUND AND HISTORY OF THE COMPLAINT FILLING IN COURTS

      02/27/2019 Plaintiff 1, commenced this action in Norfolk Superior Court against
      Defendant 1- 5
      03/20/2019 case was transferred to Federal District Court Boston based on diversity of
      citizenship
      03/26/2019 On and about Defendant filed a motion to dismiss or transfer to Rhode
      Island


                                              2of13
Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 4 of 14 PageID #: 531




       06/12/2019 Hon. M. Page Kelly Magistrate of Federal District Court Boston Reviewed
       the case and RECOMMENDED that Defendants Motion to Dismiss or, in the Alternative,
       Transfer be GRANTED for lack of personal jurisdiction and that the complaint be
       dismissed without prejudice.
       06/27/2019 hand written order by Hon. Judge "I adopt the report and
       recommendation and transfer the case to Federal District Court of Rhode Island'                 Page   I3

                         BACKGROUND of COMPLAINT of        PLAINTIFF 1.
       10. 10/26/2018 Plaintiff 1. 82 years old fell off a ladder at his residence sustained HEAD
           Injury with history of unconsciousness and Compound Fracture of Right Tibial
           tubercle, brought in by ambulance to Trauma Center of Defendant 1, Rhode Island
           Hospital Emergency Department, Cooperative Care Center 3.                     Exhibit 1

       ED Disposition (Emergency Department Disposition)
        Plaintiff 1. was evaluated and admitted to Orthopedic Surgery page 2 of 3 Exhibit 1

       11. 10/27/2018 Plaintiff was taken to Operating Room herein after OR for Incision and
           drainage hereinafter I&D of right leg Explant and prostulac right total knee. And
           complex wound closure by Dr. Andrew R. Evans Assistant Surgeon Dr. Valentin
           Antoci
       12. Plaintiff 1. did not see Dr. Andrew R. Evens Defndant5 Pre-operatively or Post-
           operatively


       13.          Operative Procedures performed on Plaintiff 1.
              1.         Procedure performed by Dr. Andrew R. Evans defendant 5
       i.           Irrigation and debridement of open right Tibial tubercle fracture
       ii.          Removal/ Explantation of right total knee arthroplasty, tibial component and
                    associated cement with insertion of antibiotic cement spacer
       iii.         Open reduction and provisional fixation right tibial tubercle fracture
       iv.          Primary Closure of traumatic wound.Operating Report                 Exhibit 3
                    Plaintiff 1. Never meet or saw Dr. Andrew R. Evans Defendant 5

              11.        11/1/2018 Plaintiff 1. returned to OR for Revision of Right Total knee
                    arthroplasty by Dr. Vlaentin Antoci Defendant 4.
       Plaintiff 1. was seen in Holding Area by Dr. Antoci Defendant 4 for Couple of Minutes
       before going in Operating room. Plaintiff 1. was told by Dr. Antoci what was planned
       surgery for Plaintiff. No X-ray of Plaintiff Injured knee was shown to Plaintiff 1. Exhibit 4




       14.          COMPLAINT By Plaintiff 1.

                                                  3of13
Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 5 of 14 PageID #: 532




        Plaintiff 1. Believes there are 3 Essentials Components of Care
        of a patient undergoing any surgical procedure

                                                                                                   Page   I4
        I.       Preoperative to explain to a patient, Plaintiff 1., what is the
                 problem or Injury he has. Present and show him his X-Ray.

        II.      OPERATIVE, procedure recommended and Alternative.

               And consequences.

        Ill.     Post- Operative Care to ensure patient, Plaintiff Full
                 recovery, final Discharge.



        15.      PRE OPERATIVE CARE BY DEFENDANT 1& 2
                 No Comments

        16.      PRE OPERATIVE CARE BY DEFENDANT 4 Dr. ANTOCI

        11/1/2018 Plaintiff 1. returned to OR for Revision of Right Total knee arthroplasty by
 Dr. Antoci Defendant 4. Plaintiff 1. was seen by Dr. Antoci for Couple of Minutes before going
 in Operating room to sign Consent. Plaintiff 1. was told by Dr. Antoci briefly what was planned
 surgery for Plaintiff 1.. Again Plaintiff 1. was not shown X-ray of Injured knee.
        i. No Possible Complication was discussed
        ii. Including Possible A-Vascular Necrosis of Avulsed Tibial Tubercle

        i. PRE OPERATIVE CARE BY DEFENDANT 5 Dr. Andrew R. Evans
        Plaintiff 1. did not see DEFENDANT 5 Dr. Andrew R. Evans, pre-operatively.

        Plaintiff Never meet Dr. Andrew R. Evans Defendant 5



        17.      POST OPERATIVE CARE IN RIH. By Defendants 1,2,3,4 and 5



                                             4of13
Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 6 of 14 PageID #: 533




          18.    POST Operative Care by Defendants 1 & 2
                                                                                                     Page   I5
   I.       Response to Patient and Plaintiff 1. Requests for help and assistant while in RIH
            were poor to say the least Sometime Plaintiff has to wait for 2 Hours. Exhibit 6
                                                                        See Patient Survey
    II.     PHYSIOTHERPY
11/2/2019 Plaintiff 1. Was seen by Physiotherapist for few Minutes who visited Plaintiff 1. To
explain to Plaintiff 1. How to walk
 Before Physiotherapist finishes his presentation and instructions he received a telephone call
on his cell Phone. Physiotherapist left before completing his instructions with a promise to
come back. Physiotherapist never returned to complete his Instructions.


          19. HISTORY of Plaintiff 1. Discharge from RIH
            Defendant 1 facility.

   I.        11/3/2018 Plaintiff was being discharge from Rhode Island Hospital On Plaintiff 1.
             Request Plaintiff 1. Was discharge to a skilled nursing facility Life Care Center of
             Attleboro, With a postoperative instructions                               Exhibit 5

   II.       To be noted Plaintift1. does not recall receiving a Physician examination
             Prior to Discharge from RIH


          20.    Patient (Plaintiff) Survey                                           Exhibit 6


   Ill.      CNA (Certified Nurses Aid) taking Vital Signs of Plaintiff 1. Prior to Discharge from
             RIH, Defendant1 recorded Plaintiff 1. temp. 101.5F she did not recorded in the
             charts of Plaintiff 1. and did not believe nor did she accept the Temperature
             readings.
   IV.       CNA change, to another Digital Thermometer which also recorded Plaintiff
             temperature 101.5F she did not believe nor accepted the temperature reading nor
             did she recorded the temperature reading in Plaintiff 1. Medical record.
   V.        CNA brought another Thermometer dipped in water and inserted in Plaintiff 1.
             mouth which recorded Plaintiff 1. Temp 99.1 F. which CNA accepted and recorded.
                                                                               Exhibit 5 PageS
          21.Discharging Provider IK MD
          Provider who will follow patient {Plaintiff 1.) After Discharge

                                                Sof13
Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 7 of 14 PageID #: 534




         Valentine Anttoci MD 1, Kettle Point Ave. East Providence Rl 02914. Tel.# 401-457-1500
         ASSESSMENT & Plan 82 Yrs. o. male s/p right revision total knee arthroplasty POD#l
                Doing well this am, no acute concern.


         22.    POST Operative Care by Defendants 3,4 &                 s                         Page   I6
                While Plaintiff 1. was in RIH.
        i.       Attending Dr. Antoci Defendant 4 did not see Plaintiff 1., post operatively.
        ii.      Dr. Andrew R. Evans DefendatS did not see Plaintiff 1., post operatively while
                 Plaintiffl. was in RIH.
Plaintiff 1. did not receive any information's by Defendants, what was encountered during
Operation
What procedure was done, its possible success, any complications there off.
Plaintiff 1. was worried about possibility of A Vascular Necrosis of Avulsed Tibial tubercle




         23. 11/3/2018 ADMISSION to LIFE CARE CENTER OF
            ATILEBORO                                   Exhibit 7
         Note able Examination by ADMITTING Physician
   I.       Temperature greater than 101 °F
   11.      Respiratory few rales left base and mild productive cough chest X-Ray ordered

11/6/2018 PROGRESS NOTES
      "He was found to have Pneumonia 11 started on 1/V Zosyn for Hospital acquired
      pneumonia.
      Respiratory few rales at left base

11/09/2018      A febrile
                Respiratory few rales at left base.

11/12/2018      He also had fever last night
                Respiratory few rales at left base

11/15/2018 Respiratory few rales at left base

11/19/2018      Respiratory minimal rales at left base.

11/23/2018 Respiratory minimal rales at left base.
            When patient arrived he had elevated temperature 101.r he also had a cough
            Chest x-ray was obtained which showed left lower lobe pneumonia.

11/23/2018 Plaintiff was discharged from LIFE CARE CENTER OF ATTLEBORO


                                               6of13
Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 8 of 14 PageID #: 535




        24. PLAINTIFF POSTOPERATIVE CARE by AITENDING Dr. ANTOCI in RIH
           and in his OFFICE Continued.


                                                                                                Page   I7
   I.   Post Operatively Plaintiff 1. was not seen by Attending Dr. Antoci Defendant 4, while
        Plaintiff 1. was in RIH nor at the time of discharge from RIH.
   II. 11/3/2018 Plaintiff 1. was discharged from Rhode Island Hospital with elevated
        Temperature 101.r he also had a cough.
   Ill. Discharging A Patient with elevated temperature 101.r and cough is a serious ERROR

   IV. Discharging a Patient from Hospital, with elevated temperature 101.r and Pneumonia
       with a major extremity fracture is amount to Possible DEMISE and DEATH.

   V. When patient arrived at Life Care Center of Attleboro Plaintiff 1. had elevated
      Temperature 101.r he also had a cough Chest x-ray was obtained which showed left
      lower lobe pneumonia



   VI. DEFENDANT'S SUBJECTED PLAINTIFF 1. TO A SERIOUS COMPLICATIONS of Pneumonia
       AND POSSIBLE DEATH.
   v11. Defendant's did not care about Plaintiff 1. Elevated
        temperature .


        25. PLAITIFF'S 1. POST OPERATIVE CARE IN Dr. Antoci Office
          .Pefendant 4

           1.      Plaintiff 1. was given l 5t. Appointment to see Dr. Antoci
                   Defendant 4 at his office on 11/19/2018 at 1598 S. County Trail
                   E. Greenwich Rl                                        Exhibit 8


        Where Plaintiff 1. was seen by A PA named Danielle
        PA Danielle, she changed Plaintiff 1. Splint from a simple wire padded splint to a
        Mechanically Controlled Splint and she told Plaintiff 1 ..
              i.       You have Prosthesis with a Hinge
              ii.      You will need another Definitive Surgery for Permanent Prosthesis
              iii.     This was shocking news to Plaintiff 1.


                                              7of13
Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 9 of 14 PageID #: 536




                 iv.       Plaintiff 1. told PA Danielle to call Dr. Antoci Defendant 4, and confirm
                 v.        PA Danielle called Dr. Antoci and confirmed Plaintiff 1. does not need
                           another Definitive Surgery.

         11.            Plainti ff 1. receive d 2"d Appoin tment to see Dr. Antoci Defendant
                       4 at his office on 12/21/2 018@ 2:45 PM                             Exhibit 9     Page   I8
         On 12/21/2 018 @2:45 PM at 1, Kettle Point Ave. East Providence Rl
         Where Plaintiff 1. saw Dr. Antoci Defenda nt 4, first time Post Operatively.
         Plaintiff 1. complained to Dr. Antoci that
         i.       Plaintiff 1. never saw you Post Operatively
                        Dr. Antoci Response;- I am very Busy, /leave home SAM and return at 9PM
                        That is why I am still single, Plaintiff offered to Dr. Antoci to introduce to
                        him some girl, Dr. Antoci gave Plaintiff 1. his Cell Phone number for
                        Contact.
         ii.           No One Explained to Plaintiff 1. what was done in Operation.
         iii.          No One Explained to Plaintiff 1. How Did The Operation Go.
         iv.           Any Complications Plaintiff 1. may expect
         v.            Possibility of A vascular Necrosis of Avulsed Tibial Tubercle worried
                       Plaintiff 1.

         vi.           Plaintiff 1. was Discharged from RIH with Temper ature of 1:5F
         vii.          Plaintiff 1. was Discharged from RIH with Pneumonia
         viii.         Discharging 82 Years old with Major Extremi ty Fracture Post Operatively
                       Is subjecting him to possible Demise and Death

                       Dr. Antoci response to i-viii. "I am sorry"

         ix.           Dr. Antoci showed Plaintiff 1. On Plaintiff 1. Request picture of Operative
                       Procedure
                       And gave him Physiotherapy Referral.                        Exhibit 11

                       Plaintiff 1. was advised bv Dr. Antoci that Physiotherapist will decide
                       When P/aintif tl. can walk without Cane and able to drive.
                       A SURPRISE FOR PLIAN/FF 1.
                       _Surgeon Responsibility is being shifted to Physiotherapist

        x.             Plaintiff 1. discussed with Dr. Antoci Balance due from Plaintiff 1.
                       And Dr. Antoci said "do not worry, He will take care of it"
        xi.            Plaintiff 1. Received Anothe r Office appoint ment on 2/15/20 19 Exhibit 10




                                                 8of13
Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 10 of 14 PageID #: 537




 During this interval Plaintiff 1. received Physiotherapy at home. Physiotherapist visited Plaintiff
 1. home once a week.
 Plaintiff 1. asked Physiotherapist when he can drive; Physiotherapist said it is up to Dr.
 Antoci Yours Surgeon, Not up to Physiotherapist.
 Plaintiff 1. Made an Appointment at Physiotherapy Services by Mass. General Hospital (MGH)
 at Patriot Place Foxboro and attended few Physiotherapy sessions at Mass. General Hospital            Page   I9
 (MGH) at Patriot Place Foxboro and ask the Physiotherapist if Plaintiff 1. could drive.
 Physiotherapist said it is up to Dr. Antoci, your Surgeon, However she promised to call Dr.
 Antoci.
           Physiotherapist at Mass. General Hospital (MGH) at Patriot Place Foxboro told Plaintiff
           1. that she called Dr. Antoci couple oftime but has not received any call back from Dr.
           Antoci.                                                                    Exhibit 12


              I.      Plaintiff 1.   3rd   Office Appointment with Dr. Antoci
    Plaintiff 1. arrived at University Orthopedics 1, Kettle Point Ave. east providence at 2 PM
    On 02/15/2019 and was Told by the receptionist that Plaintiff 1. could not see Dr. Antoci
    Until the Balance is paid and cleared.
    Plaintiffl. told the Receptionist That Dr. Antoci has agreed to Clear the balance, but of no
    avail.
    This is denying Plaintiff (Patient) Post-Operative care    The    3rd   Component of
     SURGERY          Incomplete Care by Dr. Antoci Defendant 4
    An Unethical in Appropriate and Deceptive action by Dr. Antoci Defendant 4.
    Plaintiff was left in Limbo.
    Not Honoring Promised To take care of Balance due from plaintiff.


     However One should Not expect Payment before All and the
     Complete services are rendered

           26. Defendant 6 ( Anesthesiologist)                        name not available
     Plaintiff 1. Believes
     1.      That Defendant 6 an Anesthesiologist, introduce Bacteria causing Plaintiff 1. To have
             Pneumonia Postoperatively so soon after surgery.
     11.     Endotracheal tube used during intubation and lubricant, must be contaminated
             with bacteria to cause Plaintiff 1. Pneumonia so soon after surgery.
     111.    This is break down of Proper un contaminated Intubation.




                                              27. REASON FOR RELIEF



                                                  9of13
Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 11 of 14 PageID #: 538




          I.        Attending Surgeon Dr. Antoci Defendant 4, not seeing and checking post
                    operatively and before Discharging from Hospital is in appropriate and
                    irresponsible act and amount to poor to None performance 3rd
                    Component of Surgery.

          II.       Discharging A Patient with elevated temperature 101.ZO and cough is a           Page   I 10
                    serious ERROR by Defendants.

          Ill.      Discharging a Patient with elevated temperature 101.ZO and Pneumonia
                    with a major Extremity fracture is subjecting Plaintiff 1. to possible DEMISE

          IV.       DEFENDANT'S Discharging Plaintiff 1. from Hospital, SUBJECTED PLAINTIFF
                    1. TO A SERIOUS COMPLICATIONS AND POSSIBLE HIS DEMISE.


          v.                                             is more likely
                    Contaminated Intubation by Anesthesiologist

                    source of infecting organism to cause Pneumonia in
                    Plaintiff 1.
          VI.       If care and treatment at Life Care Center of Attleboro was not at Best

                 Plaintiff was expected to demise.

          VII.      Post-Operative Care in Hospital and in Office is an Obligation of Attending

                    surgeon and part of essential Component of Any and All Surgeries.

          VIII.     Subjecting Plaintiff 1. to PA Danielle, with in- adequate knowledge and

                    training Is inappropriate and unfair practice and improper in-adequate

                    care.

          IX.       Giving an appointment on 2/15/2019 and not Honoring is Denying Plaintiff

                    1. Post-Operative Care is in-complete Care and Unfair Practice.

          X.        Refusing to see Plaintiff on 2/15/2019 is Improper, Unethical, amount to

                    poor and in-complete post-operative care and Unfair Practice.

          XI.       This action of Dr. Antoci Defendant 3. left Plaintiff in Limbo

          XII.      Consequence Hospital Acquired Pneumonia has left Plaintiff 1.


                                              10of13
Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 12 of 14 PageID #: 539




                       i.        Plaintiff health has been deteriorating rapidly
                       ii.       Feeling week and unable to perform normal daily chorus
                       iii.      Plaintiff loves Gardening, since Pneumonia unable to enjoy
                                 Gardening
                       iv.       Increasingly feeling Dyspnea and wheezing
                       v.        Loss of Consortium.                                                 Page 111
                       vi.       Significant loss of Memory


       28.    Pleading of Plaintiff 2

              i.  Plaintiff 2. is suffering the effects of Plaintiff 1 sufferings ,
                               Being a Wife and Life Partner.
              ii.    Plaintiff 2 is being deprived of all the benefits and enjoyment of healthy
                       husband



       29. PRAYERS FOR RELIEF by Plaintiff 1.

                     1. COMPENSATORY RELIEF

              I.       No Amount of Money or Financial Compensation can bring back

                       Good health of Plaintiff 1.

              11.      Plaintiff 1. pray to the Hon. Court to hold All Defendant's responsible for

                       serious Errors of Pre-Operative Intra operative and Post-Operative care.

                       And lack of adequate care of Plaintiff 1. in Hospital and in Out-patient (

                       Office}

              Ill.     Plaintiff 1. pray that Hon. Court hold All Defendant's responsible for

                       discharging Plaintiff 1. with Pneumonia and High temperature is a Serious

                       Error by Defendant's.

              IV.      Plaintiff 1. pray that Hon. Court hold Dr. Antoci Defendant 4 refusing to

                       see Plaintiff 1. was an in appropriate act and In-complete Post-

                       Operative Care.

                                               11of13
Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 13 of 14 PageID #: 540




              V.       Plaintiff!. pray that Hon. Court hold the Defendant's has been more

                       than adequately paid for poor care and performance and do not

                       deserve any more payments of balance due from Plaintiff 1.
                                                                                                     Page   I 12
              VI.      Plaintiff 1. prays to Han. Court to grant Compensatory relief of 5,

                       Million Dollars from Each Defendant Total of 30 Million for subjecting

                       Plaintiff1. to such a serious complication of Discharging from Hospital

                       with Pneumonia a Life Threatening condition and inadequate Post-

                       Operative care.

                     2. PUNITIVE RELIEF

                       Plaintiff 1. Pray that Han. Court will award Plaintiff 1 Punitive Relief 10

                       Times the Compensatory Relief as per rules and regulation.


       30. Relief sought by Plaintiff 2

          1. COMPENSATORY RELIEF

              VII.     Plaintiff 2. Is Sufferings from poor health of Plaintiff 1. And all its

                       consequences.

                       And request Hon. Court to grant additional and separate relief to

                        Plaintiff 2. Of same amount as may be granted to Plaintiff 1. ($30

                        Million, 5 Million Dollars from each defendant.)

          2. Plaintiff 2. Pray that Hon. Court will award Plaintiff 2. Punitive Relief 10 Times

              the Compensatory Relief as per rules and regulation

       31. Plaintiffs request trial by Jury



                                              12of13
Case 1:19-cv-00356-JJM-PAS Document 50 Filed 07/24/19 Page 14 of 14 PageID #: 541




 Respectfully Submitted

 Riaz Hussain

 Rani NF Hussain
                                                                                                                               Page 113
           Plaintiff ProSe

 1, Granite Terrace

 Foxboro MA 02035

 Tel# 508-308-4444

 JULY   5TH.     2019

                                                   VERIFICATION UNDER OATH

  Plaintiffl. I SOLEMNLY STATE UNDER OATH THAT I AM a retired General Surgeon and very

 familiar with any all operative procedures care . Plaintiff 1. Request Hon. Court that all the

 Statement made by Plaintiff 1. In his complaint be regarded as made UNDER OATH AND by

 an Expert Witness .

  Both Plaintiffs, Plaintiff 1. And Plaintiff 2. here in state that we have read the allegations set forth in this Complaint

  and that they are true based upon Our personal knowledge.            /j /1
                                                                    d~/-1!14.1'
        Dated:          July 5, 2019
                                                                                      Plaintiff 1.
                                                                                      Ria:~: Hussain, QIQ se

                                                                           /4¥1 t/F~;p,/(t; 1/uJtiP'
  Commonwealth of Massachusetts
  County of Norfolk
  On this _s _ _ day of _July                         2019      before me, the undersigned notary public, personally
  apAeared
   f? f C(2-        H'"Z:(..$SC<.j' i\   <       who is personally known to me or proved to me through
  satisfactory evidence of identification which was'{'f)g ).$C(t'"Z.(.tc 1is P l_ to be the person whose name is
  signed on the preceding or attached document, and acknowledged to me that he/she signed it voluntarily for

  its stated purpose.                        _______              ±{l~:r--.----- -----
                                               My Commission Expires




                                                           13of13
